Citation Nr: 1626949	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an disability rating in excess of 10 percent prior to May 2014 and in excess of 30 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Larry D. Schuh


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin made in November 2009 and May 2016.
 
The issue of entitlement to an increased disability rating for bilateral hearing loss was previously before the Board, and, in September 2015, the issue was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.  

The September 2015 Board decision also remanded the issue of entitlement to service connection for post-traumatic stress disorder (PTSD) in order to issue a statement of the case (SOC) and provide the Veteran an opportunity to perfect and appeal.  An SOC was issued in November 2015, and a review of the record does not reveal a timely appeal of the issue to the Board.  Therefore that matter is not before the Board at this time.

The Board notes that the RO issued a rating decision proposing a reduction of the Veteran's disability rating for hearing loss and notified the Veteran of his right to challenge the proposed rating reduction and a hearing in November 2015.  The Veteran timely requested a hearing in December 2015.  On March 1, 2016, the Veteran was notified that a hearing was scheduled on March 16, 2016, and, on March 16, 2016, the Veteran attended the hearing.  The hearing was presided by a different VA official then the official who proposed the Veteran's reduced rating.  On May 16, 2016, the hearing officer issued a rating decision reducing the Veteran's disability rating for hearing loss effective August 1, 2016.  The Veteran was notified of this decision on May 17, 2016.  The Veteran has not filed a notice of disagreement (NOD) challenging the proposed rating decision.  Accordingly, the Board does not have jurisdiction of the propriety of the rating reduction, and the adjudication of the Veteran's increased rating claim is made without any impact on the Veteran's right to appeal the rating reduction.
FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of Level VI hearing impairment throughout the period on appeal.

2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level II prior to January 11, 2012; Level VI from January 11, 2012 to March 15, 2012; Level II from March 16, 2012 to May 20, 2014; Level VI from May 21, 2014 to October 12, 2015; and Level III thereafter.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent have been met from January 11, 2012 to March 15, 2012, but the criteria for an increased disability rating have not been met at any other period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board on May 11, 2015, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that this matter was previously remanded in order to provide the Veteran with an additional VA examination.  The Veteran was provided an additional VA examination in substantial compliance with the Board's remand instructions.  The Veteran objected to the adequacy of his November 2009 VA examination in his September 2011 VA Form 9 alleging that the examiner who performed the November 2009 VA examination was unqualified.  A rebuttable presumption exists that the examiner that VA choses to conduct an examination is qualified.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  The Veteran has offered nothing more than the bald allegation that the examiner was unqualified, and thus he has not provided sufficient grounds to rebut the presumption of competence.  Furthermore, the Veteran was provided an additional VA examination after November 2009; the legitimacy of which he does not appear to challenge.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

The Veteran contends that he is entitled to an increased disability rating for bilateral hearing loss.

The Veteran first filed for service connection for bilateral hearing loss in December 2008, and, in November 2009, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed.  In November 2014, the Veteran's disability rating was increased to 30 percent effective May 2014.  In November 2015, the RO proposed reducing the Veteran's disability rating to 10 percent, and, in May 2016, the Veteran's disability rating was reduced to 10 percent effective August 2016.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

VA and private treatment records indicate that the Veteran sought treatment for hearing loss prior to the period on appeal.

An October 2009 VA treatment record indicated that the Veteran's hearing loss was stable.

The Veteran underwent a VA examination in November 2009.  The Veteran's puretone thresholds in are as follows in dB: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
70
80
90
LEFT
15
15
60
80
80

The average puretone threshold in the Veteran's right ear was 63.75 dB, and his average puretone threshold for his left ear was 58.75 dB.  The Veteran's speech discrimination score in his right ear was 88 percent and 92 percent in his left.

The Veteran consulted a VA clinical audiologist in March 2010 for advice regarding hearing aid options including styles, limitations, benefits, and realistic expectations of amplification.  The Veteran reported no changes in his hearing loss since the November 2009 VA examination.  An April 2010 addendum indicates that the Veteran received new hearing aids.  The Veteran continued to seek assistance in using his hearing aids from the VA in May 2010 and August 2010.

In his September 2011 VA Form 9, the Veteran opined that the examiner who conducted his previous VA examination was unqualified, and he further opined that his hearing loss was more severe than the current evaluation assigned.

The Veteran underwent a private audiological evaluation in January 2012.  The results of the test are in graphical form.  The Board, as a finder of fact, is empowered to make factual findings in the first instance including interpreting audiological tests in graphical form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In this role, the Board has reviewed the graphical findings of the private audiological evaluation and determined that the results are as follows, with puretone thresholds in dB: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
75
80
95
LEFT
25
25
75
80
85

The Veteran's average puretone thresholds were 66.25 dB bilaterally.  The private evaluation included word recognition scores, but the private physician conducted live voice testing using the Northwestern University-6 word list.  The Board observes, however, that the "purpose of speech recognition testing is to obtain the [Veteran's] best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation . . . is not allowed."  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p.9.  Furthermore, speech discrimination testing must be conducted using the Maryland CNC word list.  38 C.F.R. § 4.85(a).  Therefore, the speech recognition scores from the January 2012 private evaluation cannot provide the basis of an increased rating.

The Veteran underwent another VA examination in March 2012.  The Veteran reported that his hearing loss makes it difficult to communicate when there is background noise or on the television even with amplification.  The Veteran's puretone thresholds in are as follows in dB: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
80
90
LEFT
25
20
60
80
80

The examiner indicated that the average puretone threshold in the Veteran's right ear was 62 dB.  The average puretone threshold for the Veteran's right ear is actually 62.5 dB, and the examiner apparently rounded down the Veteran's average puretone threshold.  Thus, the Veteran's true average puretone threshold is equidistant from 62 dB and 63 dB.  Normally, this makes no difference.  In this case however, the Veteran's puretone thresholds at 1000 Hz and 2000 Hz are sufficient to demonstrate exceptional hearing impairment; see 38 C.F.R. § 4.86; thus triggering consideration under Table VIa when assigning a numerical designation for the Veteran's hearing loss.  See 38 C.F.R. § 4.85(c).  The significance of higher numerical designations is discussed in more detail infra, but a higher numerical designation is more advantageous to the Veteran.  Under Table VIa, an average puretone threshold of 62 dB warrants a numerical designation of IV, and an average puretone threshold of 63 dB warrants a numerical designation of V.  The fact that the true puretone average is equidistant between the 62 and 63 is sufficient to place the Board in a state of equipoise, and the benefit of the doubt must be given to the Veteran.  

Therefore, the Board finds that the Veteran's average puretone threshold for his right ear was 63 dB.  The Veteran's average puretone threshold for his left ear was 60 dB.  The Veteran's speech discrimination score in his right ear was 96 percent and 92 percent in his left.

The Veteran participated in an informal conference before the RO in April 2012.  The Veteran opined that his hearing was worse than the current evaluation assigned.  The Veteran also reported that he has difficulty hearing conversations on the phone even with hearing amplification, and that he has difficulty following conversations unless he is looking right at the person.  See Minutes Informal Conference April 2012.

The record contains an audiogram from December 2013 from a VA facility that was not affiliated with a VA examination.  The results are in graphical form.  As previously noted, VA is empowered to interpret these results in the first instance.  See Kelly.  In this role, the Board has reviewed the graphical findings and determined that the results are as follows, with puretone thresholds in dB: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
75
85
90
LEFT
20
25
65
85
80

The average puretone threshold in the Veteran's right ear was 66.25 dB, and his average puretone threshold for his left ear was 63.75 dB.  The audiogram did not include a speech recognition score.

The Veteran underwent another VA examination in May 2014.  The Veteran reported that his hearing loss causes communication issues with his wife and communications in the presence of background noise and on the phone.  The Veteran's puretone thresholds in are as follows in dB: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
75
90
LEFT
20
25
80
85
85

The average puretone threshold in the Veteran's right ear was 68 dB, and his average puretone threshold for his left ear was 69 dB.  The Veteran's speech discrimination score in his right ear was 92 percent and 88 percent in his left.

The Veteran testified at a personal hearing before the Board in May 2015 that his hearing loss had gotten worse since his May 2014 VA examination.  See Transcript of Hearing Before the Board May 2015.

The Veteran underwent another VA examination in October 2015.  The Veteran reported his hearing loss causes difficulty understanding.  The examiner noted that the Veteran's hearing loss would caused impediments to employment including: employment in occupations that require communication in the presence of background noise, extensive telephone use, group meetings, or hazardous noise levels.  The Veteran's puretone thresholds in are as follows in dB: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
90
90
LEFT
25
30
65
90
85

The average puretone threshold in the Veteran's right ear was 69 dB, and his average puretone threshold for his left ear was 68 dB.  The Veteran's speech discrimination score in his right ear was 90 percent and 84 percent in his left.

The Veteran testified at a hearing before the RO in March 2016 that his hearing had not improved, and that the only improvement he notices is while he is wearing hearing aids.  See Transcript of Hearing March 2016.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In the event that a VA examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc.; or in the event of exceptional hearing impairment Table VIa may be used to determine the numeric designation for Table VII.  Exception hearing impairment occurs when the puretone thresholds at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz are all 55 dB or more, or when the puretone threshold is 30 dB or less at 1000 Hz but 70 dB or more at 2000 Hz.  38 C.F.R. §§ 4.85(c), 4.86. 

In November 2009 the right ear had a puretone average of 63.75 dB and a speech recognition score of 88 percent; therefore, the right ear warranted a designation of III under Table VI.  The right ear puretone threshold was 15 dB at 1000 Hz and was 70 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 58.75 dB and a speech recognition description of 92 percent; therefore, the left ear warranted a designation of II under Table VI. Exceptional hearing impairment was not shown by the examination for the Veteran's left ear, and the examiner did not certify that speech recognition testing was inappropriate.  As a result, the percentage evaluation warranted based on the findings of the November 2009 VA examination was 10 percent.

The Veteran underwent a private audiological evaluation in January 2012.  As described supra, the speech recognition scores from the January 2012 private evaluation cannot provide the basis of an increased rating.  Therefore, the Board shall utilize the speech discrimination scores from the November 2009 VA examination.  The right ear had a puretone average of 66.25 dB and a speech recognition score of 88 percent is being utilized; therefore, the right ear warranted a designation of III under Table VI.  The right ear puretone threshold was 15 dB at 1000 Hz and was 75 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 66.25 dB and a speech recognition description of 92 percent is being utilized; therefore, the left ear warranted a designation of II under Table VI.  The left ear puretone threshold was 25 dB at 1000 Hz and was 75 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  As a result, the percentage evaluation warranted based on the findings of the June 2012 private audiological evaluation was 30 percent.

In March 2012 the right ear had a puretone average of 63 dB and a speech recognition score of 96 percent; therefore, the right ear warranted a designation of II under Table VI.  The right ear puretone threshold was 10 dB at 1000 Hz and was 70 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 60 dB and a speech recognition description of 92 percent; therefore, the left ear warranted a designation of II under Table VI.  Exceptional hearing impairment was not shown by the examination for the Veteran's left ear, and the examiner did not certify that speech recognition testing was inappropriate.  As a result, the percentage evaluation warranted based on the findings of the March 2012 VA examination was 10 percent.

The Veteran participated in an audiogram at a VA facility in December 2013, but the record does not include speech recognition testing from that date.  Therefore, the Board shall utilize the Veteran's speech recognition scores from the previous VA examination.  In December 2013 the right ear had a puretone average of 66.25 dB and the speech recognition score utilized is 96 percent; therefore, the right ear warranted a designation of II under Table VI.  The right ear puretone threshold was 15 dB at 1000 Hz and was 75 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 66.25 dB and a speech recognition description of 92 percent; therefore, the left ear warranted a designation of II under Table VI.  Exceptional hearing impairment was not shown by the examination for the Veteran's left ear, and the examiner did not certify that speech recognition testing was inappropriate.  As a result, the percentage evaluation warranted based on the findings of the December 2013 VA audiogram was 10 percent.

In May 2014 the right ear had a puretone average of 68 dB and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of II under Table VI.  The right ear puretone threshold was 30 dB at 1000 Hz and was 75 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 69 dB and a speech recognition description of 88 percent; therefore, the left ear warranted a designation of III under Table VI.  The left ear puretone threshold was 25 dB at 1000 Hz and was 80 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  As a result, the percentage evaluation warranted based on the findings of the May 2014 VA examination was 30 percent.

In October 2015 the right ear had a puretone average of 69 dB and a speech recognition score of 90 percent; therefore, the right ear warranted a designation of II under Table VI.  The right ear puretone threshold was 25 dB at 1000 Hz and was 70 dB at 2000 Hz.  Therefore, the Veteran is eligible for a numeric designation of V under Table VIa; which is more advantageous to the him than the numeric designation under Table VI.  The numeric designation under V must then be elevated to the next higher numeric designation; VI.  38 C.F.R. § 4.86(b).  The left ear had a puretone average of 68 dB and a speech recognition description of 84 percent; therefore, the left ear warranted a designation of III under Table VI.  Exceptional hearing impairment was not shown by the examination for the Veteran's left ear, and the examiner did not certify that speech recognition testing was inappropriate.  As a result, the percentage evaluation warranted based on the findings of the October 2015 VA examination was 10 percent.

The Veteran has provided lay testimony in support of his claim.  Lay testimony describes the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  Furthermore, the record contains descriptions of the Veteran symptoms from medical professionals, and these medical professional are competent to opine on the severity of the Veteran's symptomology.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The hearing examinations and testing that the Veteran underwent addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that schedular disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  See Lendenmann.

Here, the weight of the evidence of record indicates that the Veteran is entitled to the following staged rating for bilateral hearing loss: 10 percent prior to January 11, 2012, 30 percent from January 11, 2012 to March 15, 2012, and 10 percent from March 16, 2012 to May 20, 2014.  The weight of the evidence is not sufficient to demonstrate that the Veteran is entitled to a disability rating in excess of 30 percent from May 21, 2014.  Therefore, a disability rating of 30 percent from January 11, 2012 to March 15, 2012 is granted, and an increased disability rating for all other periods on appeal is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has been diagnosed with hearing loss; which has been measured by audiograms and speech recognition testing throughout the period on appeal.  The schedular criteria applicable to the Veteran's hearing loss provides for compensable ratings based on the severity of the hearing loss as determined by objective measurements of the pure tone thresholds and speech discrimination.  The Board, therefore, finds that the Veteran's hearing impairment is contemplated by the schedular criteria.

The Board notes the uses assistive devices (hearing aids) due to his hearing loss.  The use of hearing aids, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when has hearing loss.  That is, it is not a unique or unusual result of a disability.  Second, the use of hearing aids is not a "symptom" of the Veteran's disability; rather, it is the result of hearing loss.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves consideration of whether referral for an extra-schedular rating is warranted.  Id.  The March 2012, May 2014, and October 2015 VA examinations all contained functional impact sections in which they described the functional effects of the Veteran hearing loss.  The October 2015 VA examination even went so far as to describe what types of employment would be precluded by the Veteran's hearing loss.  The May 2009 VA examination does not contain a functional impact section.  Nevertheless, the May 2009 VA examination does contain a detailed history of the Veteran's symptoms and military, occupational, and recreational noise exposure which the Board finds to be a sufficient description of the functional effects of his hearing loss.  

Upon considering the functional impact of the Veteran's hearing loss described in the examinations of record as well as the Veteran's own statements and testimony; the Board finds that extraschedular consideration is not necessary.  The examinations and the Veteran indicate that the Veteran has difficulty using a telephone, understanding conversations in the presence of background noise, and having conversations without looking directly at the speaker he is conversing with.  The Board finds that these functional impacts are not unique or unusual, and, therefore, they are not grounds for extraschedular consideration.  

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for bilateral hearing loss, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has also considered whether the issue of TDIU has been raised by the record.  See Rice.  The Board notes that, in reviewing the Veteran's claim, the Veteran filed a claim for TDIU in the past, and the most recent examination indicates that the Veteran's hearing loss impacts his employment opportunities.  Nevertheless, a November 2015 SOC indicates that the RO did not award the Veteran TDIU.  The Veteran did not submit additional evidence or statements indicated that he was unable to secure and maintain substantially gainful employment due to any service-connected disabilities or perfect an appeal to the Board.  Furthermore, the Veteran did not submit arguments to the Board that he was unable to secure and maintain gainful employment after this matter was recertified to the Board or after the Board granted the him an extension, at his request, to submit additional material.  Therefore, the Board finds that TDIU has not been raised by the record.

 
ORDER

A disability rating of 30 percent from January 11, 2012 to March 15, 2012 is granted; ; subject to the laws and regulations governing the award of monetary benefits.

An increased disability rating for all other periods on appeal is denied.





____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


